Citation Nr: 0734976	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  03-03 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right forearm 
limitation of motion, claimed as residuals of a knife stab 
wound to the right arm.  

2.  Entitlement to an initial compensable evaluation for 
scars of the chest and right arm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from July 1952 to 
July 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for scars of the chest and right arm and denied 
service connection for a disability of the right arm, claimed 
as residuals of a knife stab wound to the right arm.   

In March 2003, a hearing was held at the RO.  In December 
2004, a Board hearing was held before the undersigned 
Veterans Law Judge.  The transcripts of both hearings have 
been associated with the veteran's claims file.  In May 2005, 
the Board remanded this case.  It returns for appellate 
consideration.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran's 
right forearm limitation of motion is not related to active 
service, to include a knife stab wound of the right arm.

2.  The veteran's service-connected scars of the chest and 
right arm are superficial and are not tender, painful, or 
adherent, do not cause limitation of motion, and are less 
than 929 square centimeters in total.





CONCLUSIONS OF LAW

1.  Right forearm limitation of motion, claimed as residuals 
of a knife stab wound to the right arm, was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  The criteria for an initial compensable evaluation for 
service-connected scars of the chest and right arm have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001); 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (noting that the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service connection

In May 2005, the Board remanded the issue of entitlement to 
service connection for a right arm disability (to include 
limitation of flexion), claimed as residuals of a knife stab 
wound to the right arm.  In a November 2005 rating decision, 
the RO granted service connection for right forearm muscle 
weakness, claimed as residuals of a knife wound to the right 
arm.  But in a November 2005 supplemental statement of the 
case, the RO denied service connection for limitation of 
flexion of the arm, claimed as residuals of a knife stab 
wound to the right arm.  Accordingly, although the issue of 
entitlement to service connection for a right arm disability 
has technically been granted in full and is no longer before 
the Board, to the extent that the issue of right forearm 
limitation of motion was considered as a separate claim, the 
Board addresses the issue below. 

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service entrance examination noted normal upper 
extremities.  June 1955 service records indicated that the 
veteran was stabbed with a knife in the right chest and upper 
arm.  In June and July 1955, the veteran was hospitalized for 
23 days.  The final diagnoses included wound, lacerated, 
right upper arm.  The July 1955 service discharge examination 
noted normal upper extremities, and a 12 inch scar of the 
right side, 2 inch scar of the right back, another 2 inch 
scar of the right back, 3 inch scar of the left lower 
abdomen, and 3 inch scar of the right groin.

A July 1973 VA medical record noted multiple scars of the 
right upper arm.  In an October 1973 VA record, the veteran 
reported right upper arm and elbow pain.  The right elbow 
lacked 10 degrees of flexion.  External rotation was to 20 
degrees and internal rotation was to 30 degrees.  The 
diagnosis was limitation of right elbow, etiology unknown.  A 
March 2002 VA joints examination was conducted.  The veteran 
reported no current arm or joint pain.  Right elbow extension 
was to -10 degrees, flexion was to 145 degrees, and forearm 
supination and pronation were normal.  The examiner opined 
that the veteran's arm disability was not related to the 
prior stab wound.  A June 2005 VA scars examination was 
conducted upon a review of the claims file.  The veteran 
denied elbow joint pain or swelling.  Examination revealed 
right elbow extension to 10 degrees and flexion to -10 to 140 
degrees, both without pain.  An x-ray showed old fracture of 
the olecranon.  The examiner opined that the limitation of 
motion was not due to the inservice arm laceration, but that 
it was more likely due to the old olecranon fracture.  

The Board finds that the evidence of record does not support 
a finding of service connection for right forearm limitation 
of motion, claimed as residuals of a right forearm knife stab 
wound.  There is right elbow slight limitation of motion.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  Although the service 
medical records are negative for right arm limitation of 
motion, the service records show stab wounds of the right 
upper arm.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  But the evidence of 
record demonstrates that the veteran's current right arm 
limitation of motion is not related to active service, to 
include the inservice stab wounds.  Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  Right forearm limitation 
of motion was not diagnosed until 1973, almost 20 years after 
service discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Moreover, the June 2005 
VA examiner, upon a review of the entire claims file, opined 
that the veteran's right forearm limitation of motion was not 
due to the inservice knife stab wounds.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion); see also Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (holding that the Board is not free 
to substitute its own judgment for that of an expert).  
Accordingly, service connection for a right forearm 
limitation of motion, claimed as residuals of a right arm 
knife stab wound is not warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II.  Increased Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By an April 2002 rating decision, the RO granted service 
connection for scars of the chest and right arm and assigned 
a noncompensable evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7805, effective July 30, 1973.  The veteran 
appealed the evaluation.  

During the pendency of the appeal, VA promulgated new 
regulations concerning the evaluation of skin disabilities, 
including scars, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002) (codified at 38 C.F.R. § 4.118).  When 
a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33,422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old and revised criteria in statement of the case and 
supplemental statements of the case.  Therefore, there is no 
prejudice to the veteran for the Board to apply the prior and 
revised regulatory revisions in the adjudication of this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to August 30, 2002, other scars were rated on 
limitation of function of part affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2001).  Superficial scars that were 
tender and painful on objective demonstration were assigned a 
maximum 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2001).  The medical evidence of record prior to 
August 30, 2002 includes a July 1973 VA medical record that 
indicated a scar of the right side of the chest and multiple 
scars over the right upper arm.  An October 1973 VA record 
found a 4 inch superficial scar above the right elbow, a 3 
inch scar across the mid-upper arm, a 3 inch superficial scar 
on the chest, and a 7 inch scar diagonal over the right 
anterolateral chest.  The scars were not keloidal, adherent, 
or painful on palpation.  The diagnosis was scars of the 
right upper arm and chest, essentially asymptomatic.  A March 
2002 VA scars examination found 2 scars of the right upper 
arm, each 7 centimeters long by 1/2 centimeters wide, and 3 
scars of the right lateral chest, 5 centimeters long by 1/2 
centimeters wide, 7 centimeters long by 1/2 centimeters wide, 
and 5 centimeters long by 1/2 centimeters wide.  The scars 
were not tender, adherent, or inflamed and did not cause 
limitation of motion.  The evidence thus shows that the 
superficial scars did not cause limitation of motion and were 
not tender or painful.  Accordingly, a compensable evaluation 
is not warranted under the prior criteria.

The Board has considered other potentially applicable 
diagnostic codes prior to August 30, 2002.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical evidence 
of record does not show disfiguring scars of the head, face, 
or neck, scars from a third or second degree burn, poorly 
nourished scars, eczema, leishmaniasis, lupus erythematosus, 
pinta, tuberculosis luposa, verruga peruana, dermatophytosis, 
tinea barbae, pemphigus, psoriasis, or new skin growth.  
38 C.F.R. § 4.118, Diagnostic Code 7800-7803, 7806-7819 
(2001).  Accordingly, a compensable evaluation is not 
warranted under the prior criteria.

After August 30, 2002, scars that cause limitation of 
function of an affected part are rated accordingly.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  Superficial 
scars not of the head, face, or neck, that do not cause 
limited motion, are assigned a 10 percent evaluation for area 
or areas of 144 square inches (929 square centimeters) or 
greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  A 
superficial scar is one that is not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note 1.  Superficial scars that are painful on 
examination are also assigned a maximum 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).  
In a June 2005 VA examination, the examiner found that the 
veteran's scars were superficial, caused no limitation of 
motion, and were not adhesive.  Although no scar measurements 
were provided, the March 2002 VA examination's measurements 
of the veteran's scars indicated the scars are well short of 
the centimeters requirement for a 10 percent evaluation.  The 
evidence thus shows superficial, non-adherent scars that do 
not cause limitation of motion and are less than 929 square 
centimeters.  Accordingly, a compensable evaluation is not 
warranted under the revised criteria.  

The Board has considered other potentially applicable 
diagnostic codes for this time period.  Schafrath, 1 Vet. 
App. at 595.  But the medical evidence of record does not 
show disfigurement of the head, face, or neck, scars that are 
deep or cause limited motion, unstable scars, dermatitis or 
eczema, leishmaniasis, discoid lupus erythematosus or 
subacute cutaneous lupus erythematosus, tuberculosis luposa, 
dermatophytosis, bullous disorder, psoriasis, exfoliated 
dermatitis, skin neoplasms, other infections of the skin, 
cutaneous manifestations of other collagen-vascular disease, 
other papulosquamous disorders, vitiligo, disease of 
keratinization, urticaria, vasculitis, erythema multiforme, 
acne, chloracne, alopecia, hyperhidrosis, or malignant 
melanoma.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 
7803, 7806-7833 (2007).  Accordingly, a compensable 
evaluation under the revised criteria is not warranted.  

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Veterans Claims Assistance Act 

With respect to the veteran's claim for entitlement to 
service connection and claim for entitlement to an initial 
compensable evaluation, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the veteran's 
claims, a January 2002 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  With 
respect to the claim for entitlement to service connection, 
although the letter did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against service connection.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  With respect to the 
claim for entitlement to an initial compensable evaluation, 
although notice was not provided to the veteran prior to 
initial adjudication informing him that a disability rating 
and an effective date would be assigned should the claim of 
service connection be granted, the Board finds that the 
veteran has not been prejudiced.  "In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman, 19 
Vet. App. at 491.  

To the extent the 2002 letter was deficient in any respect, 
further notice was provided to the veteran in May 2005.  That 
letter also requested that the veteran provide any evidence 
in his possession that pertained to these claims.  38 C.F.R. 
§ 3.159(b)(1).  That letter was followed by readjudication 
via a November 2005 supplemental statement of the case. 

The purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  The veteran's service medical records, VA 
medical treatment records, VA examination reports, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.


ORDER

Service connection for right forearm limitation of motion, 
claimed as residuals of a knife stab wound to the right arm, 
is denied.

An initial compensable evaluation for service-connected scars 
of the chest and right arm is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


